1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     KENNETH A. FOX,                                   Case No. 3:19-cv-00259-MMD-WGC

7                                         Plaintiff,           DISMISSAL ORDER
             v.
8
      WASHOE COUNTY, et al.,
9                                    Defendants.

10

11          This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983

12   by a former state prisoner. On February 26, 2020, this Court issued an order directing

13   Plaintiff to file a non-prisoner application to proceed in forma pauperis with this Court

14   within 30 days. (ECF No. 9.) The 30-day period has now expired, and Plaintiff has not

15   filed a non-prisoner application to proceed in forma pauperis, or otherwise responded to

16   the Court’s order.

17          District courts have the inherent power to control their dockets and “[i]n the

18   exercise of that power, they may impose sanctions including, where appropriate . . .

19   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

20   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

21   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

22   See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (affirming dismissal for

23   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir.

24   1992) (affirming dismissal for failure to comply with an order requiring amendment of

25   complaint); Carey v. King, 856 F.2d 1439, 1440–41 (9th Cir. 1988) (affirming dismissal

26   for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of

27   address); Malone v. U.S. Postal Serv., 833 F.2d 128, 130 (9th Cir. 1987) (affirming

28   dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
1    1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with

2    local rules).

3            In determining whether to dismiss an action for lack of prosecution, failure to obey

4    a court order, or failure to comply with local rules, the court must consider several factors:

5    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

6    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

7    disposition of cases on their merits; and (5) the availability of less drastic alternatives.

8    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at

9    130; Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.

10           Here, the Court finds that the first two factors weigh in favor of dismissal. The third

11   factor, risk of prejudice to Defendants, also weighs in favor of dismissal since a

12   presumption of injury arises from the occurrence of unreasonable delay in filing a pleading

13   ordered by the court or prosecuting an action. See Anderson v. Air West, 542 F.2d 522,

14   524 (9th Cir. 1976). The fourth factor, public policy favoring disposition of cases on their

15   merits, is greatly outweighed by the factors in favor of dismissal discussed herein. Finally,

16   a court’s warning to a party that his failure to obey the court’s order will result in dismissal

17   satisfies the “consideration of alternatives” requirement. Ferdik, 963 F.2d at 1262;

18   Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424. The Court’s order requiring

19   Plaintiff to file a non-prisoner application to proceed in forma pauperis with the Court

20   within 30 days expressly stated: “IT IS FURTHER ORDERED that if Plaintiff fails to timely

21   comply with this order, dismissal of this action may result.” (ECF No. 9 at 1.) Thus, Plaintiff

22   had adequate warning that dismissal would result from his noncompliance with the

23   Court’s order to file a non-prisoner application to proceed in forma pauperis within 30

24   days.

25           It is therefore ordered that this action is dismissed without prejudice based on

26   Plaintiff’s failure to file a non-prisoner application to proceed in forma pauperis in

27   compliance with this Court’s February 26, 2020 order.

28   ///


                                                    2
1    It is further ordered that the Clerk of the Court will enter judgment accordingly.

2    DATED THIS 9th day of April 2020.

3

4

5                                       MIRANDA M. DU
                                        CHIEF UNITED STATES DISTRICT JUDGE
6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                           3
